300 F.2d 755
UNITED STATES of America ex rel. Steve GOMORI, Jr., Appellant,v.James F. MARONEY, Superintendent, State CorrectionalInstitution, Pittsburgh, Pennsylvania.
No. 13828.
United States Court of Appeals Third Circuit.
Argued March 19, 1962.Decided March 26, 1962.

Marjorie Hanson Matson, Pittsburgh, Pa., for appellant.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the United States District Court for the Western District of Pennsylvania.  The appellant is a state prisoner.  The trial judge discharged a petition for a writ of error coram nobis because the appellant had not exhausted his state remedies.  His counsel tells us that there is no use applying for coram nobis in Pennsylvania because the writ would not be granted.  But the trial judge says there is no decision in Pennsylvania that he has been able to find which would deny a state criminal this writ under the circumstances as they are said to exist in the instant case.  We agree with the trial judge that the appeal to federal authorities under these circumstances is premature.


2
The judgment of the district court will be affirmed.